Exhibit 10.67

APPLIED MICRO CIRCUITS CORPORATION

2012 EMPLOYEE STOCK PURCHASE PLAN

The following constitute the provisions of the 2012 Employee Stock Purchase Plan
of Applied Micro Circuits Corporation (the “Plan”).

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of
1986, as amended. The provisions of the Plan shall, accordingly, be construed so
as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.

2. Definitions.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Common Stock” shall mean the Common Stock of the Company.

(d) “Company” shall mean Applied Micro Circuits Corporation, a Delaware
corporation.

(e) “Compensation” shall mean all base straight time gross earnings including
payments for overtime, shift premium, sales department commissions/bonus plan,
but excluding all other bonuses and reimbursements.

(f) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.

(g) “Contributions” shall mean all amounts credited to the account of a
participant pursuant to the Plan.

(h) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Committee from time to time in its sole discretion as eligible
to participate in the Plan.

(i) “Employee” shall mean any person, including an Officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in a calendar year by the Company or one of its Designated Subsidiaries.

(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(k) “Purchase Date” shall mean the last day of each Purchase Period of the Plan.

(l) “Offering Date” shall mean the first business day of each Offering Period of
the Plan.



--------------------------------------------------------------------------------

(m) “Offering Period” shall mean a period of six (6) months, commencing on
February 1 and August 1 of each year, except for the first Offering Period as
set forth in Section 4(a) and as otherwise determined by the Committee with
respect to any particular Offering Period.

(n) “Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(o) “Plan” shall mean this 2012 Employee Stock Purchase Plan.

(p) “Purchase Period” shall mean a period of six (6) months coinciding with each
Offering Period, including the first Purchase Period as set forth in
Section 4(b).

(q) “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a share of Common Stock as defined in Section 7(b) on the Offering Date or on
the Purchase Date, whichever is lower, provided, however, that, in the event
(i) the Company’s stockholders approve an increase in the number of shares
available for issuance under the Plan, and (ii) all or a portion of such
additional shares are to be issued with respect to one or more Offering Periods
that are underway at the time of such stockholder approval (“Additional
Shares”), and (iii) the Fair Market Value of a share of Common Stock on the date
of such approval (the “Approval Date Fair Market Value”) is higher than the Fair
Market Value on the Offering Date for any such Offering Period, then in such
instance the Purchase Price with respect to Additional Shares shall be 85% of
the Approval Date Fair Market Value or the Fair Market Value of a share of
Common Stock on the Purchase Date, whichever is lower.

(r) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary. In all cases, the determination of whether an
entity is a Subsidiary shall be made in accordance with Section 424(f) of the
Code.

3. Eligibility.

(a) Any person who is an Employee as of the Offering Date of a given Offering
Period shall be eligible to participate in such Offering Period under the Plan,
subject to the requirements of Section 5(a) and the limitations imposed by
Section 423(b) of the Code.

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary of the Company, or (ii) if such option would permit his or
her rights to purchase stock under all employee stock purchase plans (described
in Section 423 of the Code) of the Company and its Subsidiaries to accrue at a
rate which exceeds Twenty-Five Thousand Dollars ($25,000) of fair market value
of such stock (determined at the time such option is granted) for any calendar
year in which such option is outstanding at any time.



--------------------------------------------------------------------------------

4. Offering Periods and Purchase Periods.

(a) Offering Periods. The Plan shall be implemented by a series of Offering
Periods with new Offering Periods commencing on or about February 1 and August 1
of each year (or at such other time or times as may be determined by the
Committee). The first Offering Period shall commence on the date that the
Company’s stockholders first approve the Plan and will continue until
January 31, 2013. The Plan shall continue until terminated in accordance with
Section 18 hereof. The Committee shall have the power to change the duration
and/or the frequency of Offering Periods with respect to future offerings
without shareholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected. Eligible employees may
not participate in more than one Offering Period under the Plan at a time.

(b) Purchase Periods. Except as otherwise determined by the Committee, each
Offering Period shall coincide with an identical purchase period of six
(6) months duration. The last day of each Purchase Period shall be the “Purchase
Date” for such Purchase Period. A Purchase Period commencing on February 1 shall
end on the next July 31. A Purchase Period commencing on August 1 shall end on
the next January 31. The first Purchase Period shall commence on the date that
the Plan is first approved by the Company’s stockholders and shall end on
January 31, 2013. The Committee shall have the power to change the duration
and/or frequency of Purchase Periods with respect to future purchases without
shareholder approval if such change is announced prior to the scheduled
beginning of the first Purchase Period to be affected.

5. Participation.

(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement on the form provided by the Company and filing it with
the Company’s payroll office prior to the applicable Offering Date, unless a
later time for filing the subscription agreement is set by the Committee for all
eligible Employees with respect to a given offering. The subscription agreement
shall set forth the percentage of the participant’s Compensation (which shall be
not less than 1% and not more than 20%) to be paid as Contributions pursuant to
the Plan.

(b) Payroll deductions shall commence on the first payroll following the
Offering Date and shall end on the last payroll paid on or prior to the last
Purchase Period of the Offering Period to which the subscription agreement is
applicable, unless sooner terminated by the participant as provided in
Section 10.

6. Method of Payment of Contributions.

(a) At the time a participant files his or her subscription agreement, the
participant shall elect to have payroll deductions made on each payday during
the Offering Period in an amount not less than one percent (1%) and not more
than twenty percent (20%) of such participant’s Compensation on each such
payday. All payroll deductions made by a participant shall be credited to his or
her account under the Plan. A participant may not make any additional payments
into such account.

(b) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or, during the Offering Period may increase or decrease
the rate of his or her Contributions during such Offering Period by completing
and filing with the Company a new subscription agreement; provided, however,
that, unless otherwise provided by the Committee, no participant may effect more
than one increase or decrease during a Purchase Period. The



--------------------------------------------------------------------------------

change in rate shall be effective as of the beginning of the next pay period
following the date of filing of the new subscription agreement, if the agreement
is filed at least ten (10) business days prior to such date and, if not, as of
the beginning of the next succeeding pay period (unless otherwise provided by
the Committee).

(c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s payroll
deductions may be decreased to 0% at such time during any Offering Period as is
necessary to comply with the limitations provided in such Sections. Payroll
deductions shall re-commence at the rate provided in such participant’s
subscription Agreement at such time as will comply with such Sections, unless
terminated by the participant as provided in Section 10.

7. Grant of Option.

(a) On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Purchase Date a number of shares of the Company’s Common Stock determined
by dividing such Employee’s Contributions accumulated prior to such Purchase
Date and retained in the participant’s account as of the Purchase Date by the
applicable Purchase Price; provided however, that the maximum number of shares
an Employee may purchase during each Purchase Period shall be 2,500 shares and
provided further that such purchase shall be subject to the limitations set
forth in Sections 3(b) and 13. The fair market value of a share of the Company’s
Common Stock shall be determined as provided in Section 7(b).

(b) The fair market value of the Company’s Common Stock on a given date shall be
determined by the Committee in its discretion based on the closing price of the
Common Stock for such date (or, in the event that the Common Stock is not traded
on such date, on the immediately preceding trading date), as reported by the
NASDAQ Stock Market or, if such price is not reported, the mean of the bid and
asked prices per share of the Common Stock as reported by NASDAQ or, in the
event the Common Stock is listed on a stock exchange, the fair market value per
share shall be the closing price on such exchange on such date (or, in the event
that the Common Stock is not traded on such date, on the immediately preceding
trading date), as reported in The Wall Street Journal; provided, however, that
for Offering Periods beginning on or after February 1, 2013, the fair market
value of the Company’s Common Stock on the first day of each such Offering
Period shall be determined by the Committee in its discretion based on the
closing price of the Common Stock on the last market trading day prior to such
date, as reported by the NASDAQ Stock Market or, if such price is not reported,
the mean of the bid and asked prices per share of the Common Stock as reported
by NASDAQ or, in the event the Common Stock is listed on a stock exchange, the
fair market value per share shall be the closing price on such exchange on the
last market trading day prior to such date, as reported in The Wall Street
Journal (the “Fair Market Value”).

8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in Section 10, his or her option for the purchase of shares will be exercised
automatically on each Purchase Date of an Offering Period, and the maximum
number of full shares subject to the option will be purchased at the applicable
Purchase Price with the accumulated Contributions in his or her account. The
shares purchased upon exercise of an option hereunder shall be deemed to be
transferred to the participant on the Purchase Date. No fractional shares shall
be purchased. Any



--------------------------------------------------------------------------------

payroll deductions accumulated in a participant’s account which are not
sufficient to purchase a full share shall be retained in the participant’s
account for the subsequent Purchase Period or Offering Period, subject to
earlier withdrawal by the participant as provided in Section 10. Any other
monies left over in a participant’s account after a Purchase Date, including
amounts that would have purchased shares in excess of the maximum allowed under
Section 7(a), shall be returned to the Participant. During his or her lifetime,
a participant’s option to purchase shares hereunder is exercisable only by him
or her.

9. Delivery. As promptly as practicable after each Purchase Date of each
Offering Period, the Company shall arrange the delivery to each participant, as
appropriate, of a certificate representing the shares purchased upon exercise of
his or her option or the deposit of such number of shares with the broker
selected by the Company for administration of Plan stock purchases, as
determined by the Company.

10. Voluntary Withdrawal; Termination of Employment.

(a) A participant may withdraw all but not less than all of the Contributions
credited to his or her account under the Plan at any time at least five
(5) business days (or such other time period specified by the Company) prior to
each Purchase Date by giving written notice to the Company in the form provided
for by the Company. All of the participant’s Contributions credited to his or
her account will be paid to him or her promptly after receipt of his or her
notice of withdrawal and his or her option for the current period will be
automatically terminated, and no further Contributions for the purchase of
shares will be made during the Offering Period.

(b) Upon termination of the participant’s Continuous Status as an Employee prior
to the Purchase Date of an Offering Period for any reason, including retirement
or death, the Contributions credited to his or her account will be returned to
him or her or, in the case of his or her death, to the person or persons
entitled thereto under Section 14, and his or her option will be automatically
terminated.

(c) In the event an Employee fails to remain in Continuous Status as an Employee
of the Company for at least twenty (20) hours per week during the Offering
Period in which the employee is a participant, he or she will be deemed to have
elected to withdraw from the Plan and the Contributions credited to his or her
account will be returned to him or her and his or her option terminated.

(d) A participant’s withdrawal from an offering will not have any effect upon
his or her eligibility to participate in a succeeding offering or in any similar
plan which may hereafter be adopted by the Company.

11. Automatic Withdrawal. If the Fair Market Value of the shares on a Purchase
Date during an Offering Period (other than the last Purchase Date of such
Offering Period) is less than the Fair Market Value of the shares on the
Offering Date for such Offering Period, then every participant shall
automatically (i) be withdrawn from such Offering Period at the close of such
Purchase Date and after the acquisition of shares for such Purchase Period, and
(ii) be enrolled in the Offering Period commencing on the first business day
subsequent to such Purchase Period.

12. Interest. No interest shall accrue on the Contributions of a participant in
the Plan.

13. Stock.



--------------------------------------------------------------------------------

(a) The maximum number of shares of the Company’s Common Stock which shall be
made available for sale under the Plan shall be one million eight hundred
thousand (1,800,000) shares subject to adjustment upon changes in capitalization
of the Company as provided in Section 18. If the total number of shares which
would otherwise be subject to options granted pursuant to Section 7(a) on the
Offering Date of an Offering Period exceeds the number of shares then available
under the Plan (after deduction of all shares for which options have been
exercised or are then outstanding), the Company shall make a pro rata allocation
of the shares remaining available for option grant in as uniform a manner as
shall be practicable and as it shall determine to be equitable. In such event,
the Company shall give written notice of such reduction of the number of shares
subject to the option to each Employee affected thereby and shall similarly
reduce the rate of Contributions, if necessary.

(b) The participant will have no interest or voting right in shares covered by
his or her option until such option has been exercised.

(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse.

14. Administration. The Board, or a committee named by the Board (the
“Committee”), shall supervise and administer the Plan and shall have full power
to adopt, amend and rescind any rules deemed desirable and appropriate for the
administration of the Plan and not inconsistent with the Plan, to construe and
interpret the Plan, and to make all other determinations necessary or advisable
for the administration of the Plan. The composition of the Committee shall be in
accordance with the requirements to obtain or retain any available exemption
from the operation of Section 16(b) of the Exchange Act pursuant to Rule 16b-3
promulgated thereunder. In addition, the Committee may delegate administrative
matters relating to the Plan to such of the Company’s officers or employees as
the Committee so determines.

15. Designation of Beneficiary.

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of a
Purchase Period but prior to delivery to him or her of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Purchase Date of an Offering Period. If
a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

(b) Such designation of beneficiary may be changed by the participant (and his
or her spouse, if any) at any time by written notice. In the event of the death
of a participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such participant’s death, the Company
shall deliver such shares and/or cash to the executor or administrator of the
estate of the participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.



--------------------------------------------------------------------------------

16. Transferability. Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution, or as
provided in Section 15) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.

17. Use of Funds. The Company may use all Contributions received or held by the
Company under the Plan for any corporate purpose, and the Company shall not be
obligated to segregate such Contributions.

18. Adjustments Upon Changes in Capitalization; Corporate Transactions.

(a) Adjustment. Subject to any required action by the shareholders of the
Company, the number of shares of Common Stock covered by each option under the
Plan which has not yet been exercised and the number of shares of Common Stock
which have been authorized for issuance under the Plan but have not yet been
placed under option (collectively, the “Reserves”), as well as the price per
share of Common Stock covered by each option under the Plan which has not yet
been exercised, shall be proportionately adjusted for any increase or decrease
in the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration”. Such
adjustment shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issue by the Company of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Common
Stock subject to an option.

(b) Corporate Transactions. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period will terminate immediately prior
to the consummation of such proposed action, unless otherwise provided by the
Committee. In the event of a proposed sale of all or substantially all of the
assets of the Company, or the merger of the Company with or into another
corporation, each option under the Plan shall be assumed or an equivalent option
shall be substituted by such successor corporation or a parent or subsidiary of
such successor corporation, unless the Committee determines, in the exercise of
its sole discretion and in lieu of such assumption or substitution, to shorten
the Offering Period then in progress by setting a new Purchase Date (the “New
Purchase Date”). If the Committee shortens the Offering Period then in progress
in lieu of assumption or substitution in the event of a merger or sale of
assets, the Committee shall notify each participant in writing, at least ten
(10) days prior to the New Purchase Date, that the Purchase Date for his or her
option has been changed to the New Purchase Date and that his or her option will
be exercised automatically on the New Purchase Date, unless prior to such date
he or she has withdrawn from the Offering Period as provided in Section 10. For
purposes of this paragraph, an option granted under the Plan shall be deemed to
be assumed if, following the sale of assets or merger, the option confers the
right to purchase, for each share of option stock subject to the option
immediately prior to the sale of assets or merger, the consideration (whether
stock, cash or other securities or property) received in the sale of



--------------------------------------------------------------------------------

assets or merger by holders of Common Stock for each share of Common Stock held
on the effective date of the transaction (and if such holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
such consideration received in the sale of assets or merger was not solely
common stock of the successor corporation or its parent (as defined in
Section 424(e) of the Code), the Committee may, with the consent of the
successor corporation and the participant, provide for the consideration to be
received upon exercise of the option to be solely common stock of the successor
corporation or its parent equal in fair market value to the per share
consideration received by holders of Common Stock and the sale of assets or
merger.

The Committee may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by each outstanding option, in the event that the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, and
in the event of the Company being consolidated with or merged into any other
corporation.

19. Amendment or Termination.

(a) The Committee may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 18, no such termination may affect options
previously granted, provided that an Offering Period may be terminated by the
Committee on a Purchase Date if the Committee determines that the termination of
the Plan is in the best interests of the Company and the shareholders or if
continuation of an Offering Period would cause the Company to incur adverse
accounting charges resulting from a change in the generally accepted accounting
rules applicable to such plans. Except as provided in Section 18, no amendment
may make any change in any option theretofore granted which adversely affects
the rights of any participant. In addition, to the extent necessary to comply
with Rule 16b-3 under the Exchange Act, or under Section 423 of the Code (or any
successor rule or provision or any applicable law or regulation), the Company
shall obtain shareholder approval in such a manner and to such a degree as so
required.

(b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Committee shall be
entitled to change the Offering Periods and Purchase Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Committee determines in its sole discretion advisable which are
consistent with the Plan.

20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.



--------------------------------------------------------------------------------

21. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder,
and the requirements of any stock exchange upon which the shares may then be
listed, and shall be further subject to the approval of counsel for the Company
with respect to such compliance. As a condition to the exercise of an option,
the Company may require the person exercising such option to represent and
warrant at the time of any such exercise that the shares are being purchased
only for investment and without any present intention to sell or distribute such
shares if, in the opinion of counsel for the Company, such a representation is
required by any of the aforementioned applicable provisions of law.

22. Term of Plan; Effective Date. The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
shareholders of the Company. It shall continue in effect for a term of twenty
(20) years unless sooner terminated under Section 19.

23. Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

24. Not a Contract of Employment. The adoption and maintenance of the Plan shall
not be deemed to be a contract between the Company or any Designated
Subsidiaries and any person or to be consideration for the employment of any
person. Participation in the Plan at any given time shall not be deemed to
create the right to participate in the Plan, or any other arrangement permitting
an employee of the Company or any Designated Subsidiaries to purchase Common
Stock at a discount, in the future. The rights and obligations under any
participant’s terms of employment with the Company or any of the Designated
Subsidiaries shall not be affected by participation in the Plan. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Company or any of the Designated Subsidiaries or to restrict the
right of the Company or any of the Designated Subsidiaries to discharge any
person at any time, nor shall the Plan be deemed to give the Company or any of
the Designated Subsidiaries the right to require any person to remain in the
employ of the Company or any of the Designated Subsidiaries or to restrict any
person’s right to terminate his employment at any time. The Plan shall not
afford any participant any additional right to compensation as a result of the
termination of such participant’s employment for any reason whatsoever.

25. Equal Rights and Privileges. All eligible employees shall have equal rights
and privileges with respect to the Plan so that the Plan qualifies as an
“employee stock purchase plan” within the meaning of Section 423 of the Code and
the related Treasury regulations. Any provision of the Plan which is
inconsistent with Section 423 of the Code shall without further act or amendment
by the Company or the Board be reformed to comply with the requirements of
Section 423. This Section shall take precedence over all other provisions of the
Plan.